       Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 1 of 26



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                        :
SAUL CHILL and SYLVIA CHILL, for        :
the use and benefit of the CALAMOS      :
GROWTH FUND,                            :
                                        :         No. 15-cv-01014 (ER)
               Plaintiffs,              :
                                        :         ECF CASE
        v.                              :
                                        :
CALAMOS ADVISORS LLC,                   :
                                        :
                                        :
               Defendants.              :
____________________________________:




     DEFENDANT CALAMOS ADVISORS LLC’S PRETRIAL MEMORANDUM




                                            DECHERT LLP
                                            Matthew L. Larrabee
                                            David A. Kotler
                                            Catherine V. Wigglesworth
                                            Tiffany Engsell
                                            Brendan Herrmann
                                            Samantha Rosa
                                            Three Bryant Park
                                            1095 Avenue of the Americas
                                            New York, NY 10036-6797
                                            Telephone: (212) 698-3500

                                            Counsel for Defendant Calamos
                                            Advisors LLC
         Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 2 of 26



                                               TABLE OF CONTENTS

I.     STATEMENT OF THE CASE AT TRIAL....................................................................... 1

II.    STATEMENT OF THE ISSUES REMAINING FOR TRIAL ......................................... 4

       A.        Plaintiffs Cannot Meet Their Burden Of Proving That The Fund’s
                 Management Fee “Could Not Have Been The Product Of Arm’s-Length
                 Bargaining” ............................................................................................................ 4

       B.        The Fees That CAL Charged To Institutional/Subadvisory Clients Cannot
                 Define The “Arm’s-Length Bargaining Range” For The Fund’s
                 Management Fee.................................................................................................... 7

       C.        None Of Plaintiffs’ Remaining Gartenberg Factor Arguments Can
                 Support A Finding That The Fund’s Management Fee Is Excessive .................. 10

                 1.         The Court Has Already Rejected All Of Plaintiffs’ Economies Of
                            Scale And Fall-Out Benefits Arguments ................................................. 10

                 2.         Plaintiffs Cannot Prove That CAL’s Profitability From Managing
                            The Fund Supports A Finding That The Fund’s Management Fee
                            Is Excessive.............................................................................................. 11

                 3.         Plaintiffs Cannot Prove That The Fund’s Performance Supports A
                            Finding That The Fund’s Management Fee Is Excessive........................ 14

                 4.         Plaintiffs Cannot Prove That The FASA Supports A Finding That
                            The Fund’s Management Fee Is Excessive.............................................. 15

III.   SUMMARY OF TRIAL WITNESSES ........................................................................... 18

       A.        CAL’s Trial Witnesses......................................................................................... 18

       B.        Plaintiffs And Their Trial Witnesses ................................................................... 20

IV.    RELIEF REQUESTED.................................................................................................... 22
             Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 3 of 26




                                               TABLE OF AUTHORITIES

CASES

Chill v. Calamos Advisors LLC,
   2018 WL 4778912 (S.D.N.Y. Oct. 3, 2018) .................................................................... passim

Gallus v. Ameriprise Fin., Inc.,
   497 F. Supp. 2d 974 (D. Minn. 2007), rev’d and remanded, 561 F.3d 816 (8th
   Cir. 2009), cert. granted, judgment vacated, 559 U.S. 1046, and order
   reinstated, 2010 WL 5137419 (D. Minn. Dec. 10, 2010)....................................................9, 12

Gartenberg v. Merrill Lynch Asset Mgmt., Inc.,
   528 F. Supp. 1038 (S.D.N.Y. 1981), aff’d, 694 F.2d 923 (2d Cir. 1982) ..........................13, 17

Gartenberg v. Merrill Lynch Asset Mgmt., Inc.,
   694 F.2d 923 (2d Cir. 1982)...................................................................................................5, 8

Goodman v. J.P. Morgan Inv. Mgmt., Inc.,
   301 F. Supp. 3d 759 (S.D. Ohio 2018) ......................................................................................9

In re BlackRock Mut. Funds Advisory Fee Litig.,
    327 F. Supp. 3d 690 (D.N.J. 2018) ..........................................................................................16

Jones v. Harris Assocs. L.P.,
   2007 WL 627640 (N.D. Ill. Feb. 27, 2007), aff’d, 527 F.3d 627 (7th Cir.
   2008), vacated and remanded, 559 U.S. 335 (2010), and aff’d, 611 F. App’x
   359 (7th Cir. 2015).....................................................................................................................9

Jones v. Harris Assocs. L.P.,
   559 U.S. 335 (2010)......................................................................................................... passim

Jones v. Harris Assocs. L.P.,
   611 F. App’x 359 (7th Cir. 2015) ..............................................................................................9

Kalish v. Franklin Advisers, Inc.,
   742 F. Supp. 1222 (S.D.N.Y. 1990), aff’d, 928 F.2d 590 (2d Cir. 1991) ................................13

Kasilag v. Hartford Inv. Fin. Servs., LLC,
   2017 WL 773880 (D.N.J. Feb. 28, 2017), aff’d, 2018 WL 3913102 (3d Cir.
   Aug. 15, 2018) ...................................................................................................................13, 16

Krinsk v. Fund Asset Mgmt., Inc.,
   715 F. Supp. 472 (S.D.N.Y. 1988), aff’d, 875 F.2d 404 (2d Cir. 1989) ..................................12

Schuyt v. Rowe Price Prime Reserve Fund, Inc.,
   663 F. Supp. 962 (S.D.N.Y.), aff’d, 835 F.2d 45 (2d Cir. 1987) .........................................8, 13
             Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 4 of 26



Sivolella v. AXA Equitable Life Ins. Co.,
    2016 WL 4487857 (D.N.J. Aug. 25, 2016), aff’d, 2018 WL 3359108 (3d Cir.
    July 10, 2018).....................................................................................................................12, 13

Zehrer v. Harbor Capital Advisors, Inc.,
   2018 WL 1293230 (N.D. Ill. Mar. 13, 2018)...........................................................................16

STATUTES

15 U.S.C. § 80a-35(b) ........................................................................................................... passim

OTHER AUTHORITIES

S. Rep. No. 91-184 (1969), reprinted in 1970 U.S.C.C.A.N. 4897 (1970) ...................................17




                                                                     ii
            Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 5 of 26



I.        STATEMENT OF THE CASE AT TRIAL

          Plaintiffs claim that the management fees that Defendant Calamos Advisors LLC

(“CAL”) has charged the Calamos Growth Fund (the “Fund”) since February 2014 breach

CAL’s fiduciary duty under Section 36(b) of the Investment Company Act of 1940 (the “ICA”).

Following the Court’s summary judgment ruling significantly narrowing the scope of this case,1

that claim now rests on one central contention: CAL should be prohibited from charging the

Fund higher fees than those that CAL charged to former institutional and subadvisory clients

who invested in its “All Cap Growth” strategy. Indeed, there is no longer any doubt that

Plaintiffs would have the Court use the fees that CAL charged to those former institutional and

subadvisory clients as the ceiling on the “arm’s-length bargaining range” for the Fund’s

management fee.2 There are three separate reasons why this contention, like those that the Court

has already rejected, must fail.

          First, Plaintiffs cannot meet their “heavy burden” under Jones to prove, by a

preponderance of the admissible trial evidence (as opposed to the allegations and inferences that

sufficed earlier), that the Fund’s management fee “could not have been the product of arm’s-

length bargaining.”3 To satisfy this “heavy burden,” Plaintiffs must prove that no independent

and qualified board, acting in good faith—all of which are beyond dispute for the Calamos

Funds’ Independent Trustees—could possibly have reached the judgment to approve the Fund’s

management fee. Plaintiffs will have not one piece of trial evidence, from any witness or

document, supporting this proposition, which is understandable since it is beyond dispute that the



1
    10/9/18 Tr. at 1:13-15.
2
 Chill v. Calamos Advisors LLC, 2018 WL 4778912, at *15 (S.D.N.Y. Oct. 3, 2018) (citing 8/17/18 Tr. at
45:10-46:3).
3
    Jones v. Harris Assocs. L.P., 559 U.S. 335, 346, 354 (2010) (emphasis added).
            Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 6 of 26



Fund’s fee was within the range of fees charged by its peers. Furthermore, the trial evidence will

demonstrate conclusively that the Independent Trustees could, and in fact did, annually reach a

reasoned and reasonable judgment, in the best interests of Fund shareholders, to approve CAL’s

management fee. The Independent Trustees did so armed with knowledge of the relevant facts

about CAL’s fees and services for the Fund and CAL’s other clients, guided by their decades of

asset management industry experience, and with appropriate consideration of CAL’s significant

and costly efforts to deliver improved performance by restructuring its investment team.

          Second, Plaintiffs will offer no evidence that would or should compel this Court to be the

first since Section 36(b) was enacted to limit a mutual fund’s fees to those charged to these other

clients. To the contrary, the trial evidence from both CAL’s fact and expert witnesses will

confirm what the Court acknowledged during the summary judgment hearing: courts in Section

36(b) cases for decades have consistently rejected precisely this argument, because a mutual fund

is a different product that requires the adviser to perform different and greater services and to

take on different and greater risks.4 That is why the pricing pattern that Plaintiffs complain about

has been the industry and market norm for decades, directly undermining Plaintiffs’ claim that

the Fund’s Independent Trustees got it all wrong. Thus, it is no surprise that Plaintiffs rely on a

calculated fee ceiling that is an arbitrary arithmetic manipulation of fee data from a small handful

of these clients—far from the analysis that would establish the limit of an arm’s-length bargain.

In fact, those clients agreed to a range of fees, with that range including the same fee charged to

the Fund.

          Third, none of Plaintiffs’ remaining Gartenberg-factor challenges can support a finding

that CAL’s management fee is excessive under Section 36(b):


4
    See 8/17/18 Tr. 47:1-5.

                                                  2
            Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 7 of 26



        •       CAL’s profitability from managing the Fund: Following the Court’s recognition

on summary judgment that CAL’s method of calculating 15(c) profitability was “fully disclosed”

and “thoroughly discussed” by the Independent Trustees, their decision to approve that

methodology is entitled to deference and should not be overturned absent some remarkably

compelling evidence. But as the Court also has already recognized, CAL’s methodology is

accepted within the mutual fund industry, and the trial evidence will show that CAL’s method is

also (i) fully consistent with the principles underlying GAAP and managerial accounting, and (ii)

resulted in a profit margin calculation that is far below the margins that courts have held do not

support a Section 36(b) claim. Plaintiffs, on the other hand, will have no evidence from any

witness who is qualified to testify about accounting, and their litigation-invented, “linear log-

log” profit mathematics should be rejected for any number of reasons, not the least of which is

that it bears no relationship to accounting or to any profitability calculation ever accepted by any

court in a Section 36(b) case.

        •       The Fund’s performance: The trial evidence will show that Plaintiffs’ gross

overgeneralizations and pejorative mischaracterizations of the Fund’s performance as “extremely

poor” or “bottom-of-the-barrel”5 are not accurate and would not inform a true arm’s-length

bargain. To the contrary: the Fund’s since-inception performance is undeniably outstanding; its

short-term performance during the Relevant Period has had periods of both relative over-

performance and under-performance; and in all events, the Fund has earned substantial returns

for its shareholders on an absolute basis—including for Plaintiffs, who have more than doubled

their money invested in the Fund.



5
 Pls.’ SJ Opp. (Dkt. 76) at 22; Pomerantz Rpt. ¶ 312, 355, (previously submitted as Ex. 2 to CAL’s
Motion to Exclude the Testimony and Opinions of Plaintiffs’ Expert Witnesses (Dkt. 90)).

                                                   3
              Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 8 of 26



          •       The FASA: There is simply nothing about the existence of the Financial

Accounting Services Agreement (“FASA”) that suggests, let alone proves, that CAL’s

management fee under the Investment Management Agreement (“IMA”) is excessive. Plaintiffs

have no evidence, or legal support, that establishes the Independent Trustees acted

inappropriately in considering and approving the IMA and the FASA together, given that they

are two contracts between CAL and the Funds for the provision of undeniably overlapping

services. To the contrary, the trial evidence will demonstrate that the Independent Trustees were

eminently reasonable in their consideration of “substance over form.” Indeed, the trial evidence

will confirm that prior to, during the existence of, and now following the recent termination of

the FASA (effective November 1, 2018), CAL’s “moral responsibility” under the IMA to ensure

that the Fund receives all of the services necessary for its operation (as already conceded by

Plaintiffs’ expert6) has not changed one iota.

          In sum, there is no path by which Plaintiffs can meet their burden of proving that CAL’s

management fee for any of the years in question was “so disproportionately large that it bears no

reasonable relationship to the services rendered and could not have been the product of arm’s-

length bargaining.”7 Judgment in favor of CAL following the trial is warranted.

II.       STATEMENT OF THE ISSUES REMAINING FOR TRIAL

          A.      Plaintiffs Cannot Meet Their Burden Of Proving That The Fund’s
                  Management Fee “Could Not Have Been The Product Of Arm’s-Length
                  Bargaining”

          As just noted, the ultimate question that must be answered in a Section 36(b) case is

whether the Fund’s management fee is “so disproportionately large that it bears no reasonable


6
 Pomerantz Dep. 268:19-269:5 (previously submitted as Ex. 50 to CAL’s Motion for Summary Judgment
(Dkt. 67)).
7
    Chill, 2018 WL 4778912, at *8 (citing Jones, 559 U.S. at 346).

                                                      4
             Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 9 of 26



relationship to the services rendered and could not have been the product of arm’s-length

bargaining.”8 To answer this question, the Second Circuit has explained that “the test is

essentially whether the fee schedule represents a charge within the range of what would have

been negotiated at arm’s-length in the light of all of the surrounding circumstances.”9 In other

words, as the Supreme Court recognized in Jones, “the range of fees that might result from

arm’s-length bargaining [i]s the benchmark for reviewing challenged fees.”10 And, Plaintiffs

bear the burden of proof under Section 36(b)—one that Justice Thomas has appropriately

described as a “heavy burden.”11

           Under these settled judicial pronouncements, for Plaintiffs to prevail at trial, they must

prove that no arm’s-length bargain could have resulted in the Fund’s management fee—meaning

that no reasonable independent and qualified Board, acting in good faith on behalf of the Fund’s

shareholders, could have approved the Fund’s management fee. Put differently, the evidence at

trial clearly establishing that these Independent Trustees, or some other independent and

qualified fund board acting in good faith, could readily have approved the Fund’s management

fee necessarily means that the fee “could have been” the product of arm’s-length bargaining—

and therefore it cannot give rise to liability under Section 36(b).

           Plaintiffs have no evidence that the Fund’s management fee is beyond the arm’s-length

bargaining range. They have been forced to concede, as the Court found at summary judgment,

that the fee is within the range of fees charged by peer funds.12 And they will have no evidence


8
    Id. (citing Jones, 559 U.S. at 346) (emphasis added).
9
 Gartenberg v. Merrill Lynch Asset Mgmt., Inc., 694 F.2d 923, 928 (2d Cir. 1982); see Jones, 559 U.S. at
347.
10
     Jones, 559 U.S. at 347.
11
     Id. at 354.
12
     Chill, 2018 WL 4778912, at *16.

                                                       5
            Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 10 of 26



that an arm’s-length bargain could not result in an advisory fee that is higher than fees charged to

other clients for different services (a reality that is both sound as a matter of economics and fully

consistent with industry practice). To the contrary, Plaintiffs’ expert has already conceded that

another independent/qualified board could have reached the judgment to approve the Fund’s

management fee, which means that Plaintiffs necessarily cannot prove that no fund board could

have reached that determination.

           But trial will reveal far more than Plaintiffs’ failures of proof. The evidence will

overwhelmingly show that the Independent Trustees are not only independent and qualified,13

but they followed a robust process, were advised by highly regarded independent counsel, and

brought to bear more than 150 combined years of asset management industry experience. This

includes their substantial industry knowledge about the differences between what it takes to run a

mutual fund and to advise an institutional account or serve as a sub-adviser—knowledge that

informs their evaluation of the information that CAL provides throughout the year. In reaching

their annual determination to approve the IMA, the trial evidence will further show that the

Independent Trustees gave careful thought each year about how best to serve shareholder

interests in calibrating a balance between potential fee reductions and requiring CAL to

undertake major investments in enhancing Fund performance. In short, Plaintiffs will be unable

to prove that these Independent Trustees’ approval of the Fund’s management fee “could not

have been the product of arm’s-length bargaining.”

           Against this backdrop, CAL also notes the critical differences in Plaintiffs’ burden at

summary judgment and at trial. Specifically, while the Court’s summary judgment statement

that the “unique ensemble of facts” presented there, “if proven at trial, could lead a rational [fact-


13
     Id. at *3.

                                                     6
            Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 11 of 26



finder] to conclude” that the Fund’s fee is beyond the range of arm’s-length bargaining,14 is an

appropriate consideration on summary judgment, the sentiment is essentially the polar opposite

of Plaintiffs’ burden of proof at trial: even if Plaintiffs could prove that “ensemble” at trial,

which they cannot,15 the question now is whether any board of independent and qualified trustees

acting in good faith could nonetheless have approved the Fund’s fee in light of that “ensemble.”

Absent proof that no reasonable board could possibly have reached that judgment, there is no

claim. Put differently, a claim based on mere proof that a rational factfinder might have reached

a different conclusion than an independent/qualified board could have reached would run

squarely afoul of Jones’ admonitions “that the standard for fiduciary breach under §36(b) does

not call for judicial second-guessing of informed board decisions,” and “[t]hus, if the

disinterested directors considered the relevant factors, their decision to approve a particular fee

agreement is entitled to considerable weight, even if a court might weigh the factors

differently.”16

           B.      The Fees That CAL Charged To Institutional/Subadvisory Clients Cannot
                   Define The “Arm’s-Length Bargaining Range” For The Fund’s Management
                   Fee

           The Court’s ruling on summary judgment that the Independent Trustees acted

conscientiously in considering the Fund’s fee compared to the fees paid by CAL’s institutional




14
     Id. at *20.
15
  Plaintiffs will be unable to prove these facts at trial, most notably because (i) the Fund’s performance
was not at all times at the “bottom of the barrel,” as Plaintiffs have misleadingly asserted, (ii) institutional
accounts are so materially different from a mutual fund that the closing of those accounts should have no
bearing on whether an independent/qualified board could possibly have approved the Fund’s management
fee, and (iii) the Fund’s management fee is concededly within the range of peer funds, and its total
expense ratio (which reflects the total expenses that Fund shareholders actually pay) is also within that
peer group range.
16
     Jones, 559 U.S. at 351, 352.

                                                       7
            Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 12 of 26



and subadvisory clients following the same strategy17 means that the Trustees’ judgment in

approving the Fund’s fee despite full knowledge that CAL charged lower fees to its other clients

is entitled to some measure of deference. Plaintiffs are nonetheless expected to persist in their

claim that those institutional/subadvisory fees define the limits of any arm’s-length bargain for

the Fund. This core aspect of Plaintiffs’ claim also will fail, both on the settled law and on the

trial record.

           As the Court has observed, Plaintiffs cannot merely point to the difference in fees that

CAL charges to its different clients for different products to show that the Fund’s fee is

excessive.18 The Court’s observation is well grounded: no Section 36(b) court has ever held that

institutional or subadvisory accounts are actually an apt comparison for a mutual fund such that

their fees can define the arm’s-length bargaining range for a fund’s management fee. To the

contrary, every court to consider the issue on the merits (as opposed to having to credit plaintiffs’

allegations at the pleadings stage) has rejected this effort:

           •       Starting with the trial ruling in Gartenberg itself, the court rejected the plaintiff’s
                   argument “that the lower fees charged by investment advisers to large pension
                   funds should be used as a criterion for determining fair advisory fees for money
                   market funds,” because “[t]he nature and extent of the services required by each
                   type of fund differ sharply.”19

           •       In the trial ruling in Schuyt, the court found that the plaintiffs failed to
                   “legitimately compare the fees charged to the Fund to the fees charged to counsel
                   clients” because they failed to take into account the different services provided to
                   those types of clients.20

           •       In the summary judgment ruling in Jones, the court found that the plaintiffs had
                   failed to “proffer[] evidence that would tend to show that Harris provided pension

17
     Chill, 2018 WL 4778912, at *10.
18
     Id. at *17.
19
     Gartenberg, 694 F.2d at 930 n.3.
20
  Schuyt v. Rowe Price Prime Reserve Fund, Inc., 663 F. Supp. 962, 974 n.38 (S.D.N.Y.), aff’d, 835 F.2d
45 (2d Cir. 1987).

                                                      8
           Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 13 of 26



                  funds (and other non-public clients) with the same sort of services that it provided
                  to the [mutual] funds, or that it incurred the same costs when serving different
                  types of clients.”21

          •       In the summary judgment ruling in Gallus, the court rejected the plaintiffs’
                  comparison of the fund’s fee to institutional account fees, because “even if
                  comparing mutual fund fees to non-mutual fund fees is relevant, Plaintiffs have
                  not demonstrated that the services provided to the different types of funds are
                  comparable.”22

          •       In the summary judgment ruling in Goodman, the court found that the “risk
                  undertaken and scale of services are different” to advise a mutual fund than to
                  subadvise such a fund.23

          These holdings are fully applicable to this case, as the overwhelming weight of the trial

evidence here, just like in these other cases, will show that mutual funds are different products

from institutional and subadvisory accounts, with different fees, different services and different

risks. CAL’s trial witnesses will explain these differences in detail, including the greater

services required to manage the Fund in every aspect—from portfolio management, to fund

administration, to legal and compliance, to shareholder servicing, to the myriad of unique risks

that arise from operating a highly regulated mutual fund. These additional and greater services

and risks, which reflect the ineluctable fact that mutual funds and institutional/subadvisory

accounts are simply different products, belie Plaintiff’s contention that the fees paid by CAL’s

institutional or subadvisory accounts can define the arm’s-length bargaining range for the Fund.




21
  Jones v. Harris Assocs. L.P., 611 F. App’x 359, 361 (7th Cir. 2015); see Jones v. Harris Assocs. L.P.,
2007 WL 627640, at *8 (N.D. Ill. Feb. 27, 2007), aff’d, 527 F.3d 627 (7th Cir. 2008), vacated and
remanded, 559 U.S. 335 (2010), and aff’d, 611 F. App’x 359 (7th Cir. 2015).
22
  Gallus v. Ameriprise Fin., Inc., 497 F. Supp. 2d 974, 982 (D. Minn. 2007), rev’d and remanded, 561
F.3d 816 (8th Cir. 2009), cert. granted, judgment vacated, 559 U.S. 1046 , and order reinstated, 2010
WL 5137419 (D. Minn. Dec. 10, 2010).
23
     Goodman v. J.P. Morgan Inv. Mgmt., Inc., 301 F. Supp. 3d 759, 770 (S.D. Ohio 2018).

                                                    9
           Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 14 of 26



Rather, this is precisely the sort of “inapt comparison” that Jones cautions that a court “must be

wary” of making.24

          C.      None Of Plaintiffs’ Remaining Gartenberg Factor Arguments Can Support
                  A Finding That The Fund’s Management Fee Is Excessive

          To meet their burden at trial, Plaintiffs cannot simply cobble together allegations relating

to various Gartenberg factors, which themselves are not elements of a Section 36(b) claim.

Instead, as demonstrated above, Plaintiffs must answer the ultimate question by proving that the

fee could not have been the product of arm’s-length bargaining. Properly viewed in the context

of a Section 36(b) trial, the Gartenberg factors are a means for a court to reality check the

Independent Trustees’ judgment in approving a management fee.

          Here, none of Plaintiffs’ Gartenberg factor arguments calls into question the Independent

Trustees’ judgment to approve the fee and taken together they actually reinforce that judgment.

                  1.      The Court Has Already Rejected All Of Plaintiffs’ Economies Of
                          Scale And Fall-Out Benefits Arguments

          The Court has already ruled in CAL’s favor as to economies of scale and fall-out

benefits, both in terms of the Independent Trustees’ care and conscientiousness in considering

information on these topics, and in substantively holding that Plaintiffs’ evidence failed even to

present a triable issue as to the excessiveness of the Fund’s management fee.25 In short, after

three years of effort, Plaintiffs were unable to come forward with evidence for either of these

factors that could undermine the Board’s judgment. There are thus no issues remaining for trial

as to these two factors.



24
  Jones, 559 U.S. at 349-50. Accord id. at 350 n.8 (recognizing that “a showing of relevance requires
courts to assess any disparity in fees in light of the different markets for advisory services”) (emphasis
added).
25
     Chill, 2018 WL 4778912, at *13-14, 17-19, 21.

                                                     10
            Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 15 of 26



                       2.   Plaintiffs Cannot Prove That CAL’s Profitability From Managing
                            The Fund Supports A Finding That The Fund’s Management Fee Is
                            Excessive

           In its summary judgment ruling, the Court held that the Independent Trustees’

consideration of CAL’s profitability from managing the Fund is entitled to at least “appreciable

weight,” because, as the Court appropriately found: (i) CAL’s                     cost allocation

methodology is “a method Plaintiffs recognize is commonly accepted within the industry,” and

(ii) the Independent Trustees were “fully informed” about CAL’s cost allocation methodology,

“thoroughly discussed” CAL’s use of that methodology as compared to other alternatives, and

“formally approved” of CAL’s use of that methodology.26 Indeed, CAL’s profitability

calculations provided to the Independent Trustees showed profit margins that were moderate or

low by industry standards,                                                                     , and

that were far below profit margins held not to be excessive by courts in other cases brought

under Section 36(b). Even Plaintiffs do not argue that CAL’s profit margin indicates the Fund

fee was excessive.

           Consequently, at trial, Plaintiffs must somehow overcome the deference due to the

Independent Trustees in approving this method and prove that CAL somehow actually realized

extraordinary profits from managing the Fund that would support a finding that CAL’s

management fee was excessive. Plaintiffs cannot meet this burden at trial for any number of

reasons.

           First, the trial evidence—from CAL’s controller and from CAL’s accounting expert—

will be that CAL’s profit calculation approach is consistent with GAAP and managerial

accounting principles; is systematic, rational, and decision-useful as those standards require; and


26
     Id. at *12, 14.

                                                  11
         Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 16 of 26



therefore produces results that in fact do reflect CAL’s profits from managing the Fund. For

similar reasons, Section 36(b) courts considering analogous allocation methodologies have

uniformly found them to be acceptable in rejecting the plaintiffs’ claim at trial.27

        Second, as CAL’s witnesses will also explain, the fact that application of several

reasonable cost allocation approaches could result in several different profit margins does not

mean that any one of those reasonable approaches results in something other than a “true” profit

margin. It is for this reason that Section 36(b) courts have long recognized “the impossibility of

arriving at an exact profitability figure,” that cost allocation “is an art rather than a science,” and

that “different, albeit rational, methodologies lead to widely disparate results.”28 Neither

Gartenberg nor any other Section 36(b) case ever held, nor has the ICA or the SEC ever

established a rule requiring, anything other than a reasonable and rational accounting calculation.

        Third, Plaintiffs will have no trial evidence of any alternative accounting methodology

that CAL purportedly should have applied, nor will they have a witness even remotely qualified

to testify about any accounting concept. This failure is critical because the question that

Gartenberg asks regarding the adviser’s profitability in managing the fund is, logically and

legally, a quintessential accounting question. Indeed, no court in a Section 36(b) case has ever

held that “profitability” means anything other than profitability calculated by accountants in




27
  See Sivolella v. AXA Equitable Life Ins. Co., 2016 WL 4487857, at *51 (D.N.J. Aug. 25, 2016) (finding
“the cost allocation method based on revenue”—                                                  —“is
consistent with accounting principles”), aff’d, 2018 WL 3359108 (3d Cir. July 10, 2018); see also Gallus,
497 F. Supp. 2d at 981.
28
  Krinsk v. Fund Asset Mgmt., Inc., 715 F. Supp. 472, 489–90 (S.D.N.Y. 1988), aff’d, 875 F.2d 404 (2d
Cir. 1989). Accord Schuyt, 663 F. Supp. at 978 (“There are many acceptable ways to allocate common
costs, each of which leads to significantly different results.”).

                                                   12
         Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 17 of 26



accordance with accounting principles29—which is precisely what CAL did here, and what

Plaintiffs have not done.

        Fourth, Plaintiffs will have no accounting evidence of their own to measure CAL’s

profitability from managing the Fund. Plaintiffs’ expert’s concoction—which relies on a

mathematical model of his own devising—is unsupported by any principle of accounting,

generates results driven by an assumed “linear log-log” relationship between AUM and costs that

is found in no accounting textbook (or any other textbook in any other field) and has never been

accepted by any court in any Section 36(b) case. It also suffers from a host of other unsolvable

flaws. Plaintiffs do not even attempt to contend that CAL was required to have used their

expert’s non-accounting, litigation invention in calculating its profitability from managing the

Fund, for good reason: as trial will explain, it would have been impossible for CAL or any

operating business to apply in the ordinary course.

        Fifth, even if Plaintiffs could offer an alternative profit calculation approach, they will

have no trial evidence establishing that CAL’s profit margin suggests that the Fund’s

management fee is excessive, as both of their experts have disclaimed any opinion as to what

would constitute an excessive level of profitability for purposes of proving a Section 36(b) claim.




29
  E.g., Kasilag v. Hartford Inv. Fin. Servs., LLC, 2017 WL 773880, at *15 (D.N.J. Feb. 28, 2017)
(rejecting Section 36(b) claim; relying on “GAAP and other accounting authorities” for purposes of
assessing Defendants’ cost allocation methodology), aff’d, 2018 WL 3913102 (3d Cir. Aug. 15, 2018);
Sivolella, 2016 WL 4487857, at *56 (rejecting Section 36(b) claim; holding adviser’s accounting
methodology as used to calculate 15(c) profitability was adequate, after considering trial testimony from
accounting experts); Schuyt, 663 F. Supp. at 967 n.15 (rejecting Section 36(b) claim; finding that
adviser’s cost accounting system used to calculate 15(c) profitability); Kalish v. Franklin Advisers, Inc.,
742 F. Supp. 1222, 1232 (S.D.N.Y. 1990) (rejecting Section 36(b) claim; finding that “accounting” was
used to allocate indirect expenses), aff’d, 928 F.2d 590 (2d Cir. 1991); Gartenberg v. Merrill Lynch Asset
Mgmt., Inc., 528 F. Supp. 1038, 1051 (S.D.N.Y. 1981) (rejecting Section 36(b) claim; finding that
accounting used to calculate profitability), aff’d, 694 F.2d 923 (2d Cir. 1982).

                                                    13
           Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 18 of 26



                  3.     Plaintiffs Cannot Prove That The Fund’s Performance Supports A
                         Finding That The Fund’s Management Fee Is Excessive

          While the Court has already granted summary judgment concerning the care and

conscientiousness exercised by the Independent Trustees in assessing information regarding the

Fund’s performance,30 the trial evidence will further demonstrate how seriously both CAL and

the Independent Trustees focused on the Fund’s performance, particularly the periods of short-

term underperformance that the Fund experienced prior to and during the Relevant Period.

          This trial evidence—which will come from an independent, qualified and experienced

Independent Trustee, from senior CAL witnesses, and from an expert witness with extensive

industry experience in managing an investment team through structural changes—will show that

CAL has undertaken a series of complex, transformative, and costly changes to its investment

management structure, all of which are intended to improve the quality of services provided to

the Fund through improved performance. In implementing these changes, CAL, among many

other things, increased the quality and quantity of its investment team—including by making

difficult decisions to change senior leadership positions—while also increasing its compensation

spend for its enhanced team and implementing a new “team of teams” structure that fostered

both increased specialization and increased collaboration on research and sharing ideas across

the entire investment team.

          Moreover, as the trial evidence will demonstrate, Plaintiffs’ self-serving narrative that the

Fund perpetually and grossly underperformed is a fiction. In actual fact, the Fund’s short-term

performance throughout the Relevant Period—which is a highly relevant measure to Independent

Trustees looking for indications of the impact of the changes implemented to CAL’s portfolio




30
     Chill, 2018 WL 4778912, at *14.

                                                   14
        Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 19 of 26



management team and process—had periods of relative over-performance. In addition, the

Fund’s since-inception performance remains exceptional, and the Fund has earned real money

for investors (for instance, during their period of investment in the Fund, Plaintiffs have more

than doubled their money). The trial evidence will confirm that through their consideration of

the actual facts (as opposed to Plaintiffs’ rhetoric), the Independent Trustees annually made a

reasonable decision to approve the IMA while also permitting CAL the time needed to develop

its restructured investment team and revised investment process.

               4.      Plaintiffs Cannot Prove That The FASA Supports A Finding That
                       The Fund’s Management Fee Is Excessive

       Plaintiffs’ arguments with respect to the FASA between CAL and the Funds also cannot

support a finding that the management fee paid under the IMA is excessive. Specifically,

regardless of how the IMA and FASA are evaluated, separately or together, CAL’s management

fee is not rationally capped by the fees CAL charges its other clients for different services.

Having said that, it was appropriate for the Board to consider the two contracts together.

       The law on whether a fund board can or should, or cannot or should not, consider the

adviser’s management agreement separately from an administration/accounting agreement

between the adviser and a fund is significantly different than presented to the Court by Plaintiffs

on summary judgment. There is nothing in the text of the ICA, in any SEC pronouncement, or in

any case, that establishes a requirement for a fund’s board to consider a fund’s management

agreement with the adviser separately from the fund’s administrative agreement with the same

adviser. There is similarly no law or ruling holding that it is improper for a Board to consider the

totality of services provided by the adviser to the Fund and the total compensation received by

the adviser, whether in one contract or two.




                                                 15
           Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 20 of 26



          Plaintiffs have pointed to three cases that they claim stand for the proposition that a

Board must consider any agreements between the Fund and its adviser separately. Plaintiffs’

cases actually say no such thing. Their first two cases concern an adviser who (i) itself performs

some services for the fund, and (ii) also sub-contracts with a sub-adviser to perform other, non-

overlapping services for the fund. In those cases, the court addressed a different issue—i.e.,

whether, in reviewing the adviser’s management agreement, the Board (and later the court) could

consider all of the services that the adviser provided to the fund both directly and indirectly

through its contract with the sub-adviser.31 In that context, those courts held that the Board (and

the court) properly could consider all of the services provided to the fund, whether directly by

the adviser or by the third-party subadviser subject to the adviser’s oversight. In the third of

Plaintiffs’ cases, the summary judgment ruling in BlackRock, the court merely found that the

difference in services that the adviser provided to the funds and the lesser services provided to

subadvised accounts under the relevant facts was “too fact intensive to be decided on summary

judgment.”32 The BlackRock court certainly did not hold that a board’s collective consideration

of the adviser’s two agreements with the funds was improper.

          With Plaintiffs’ inapposite authority properly set aside, the correct legal standard does

require consideration of substance over form. As the legislative history of Section 36(b) itself

states, courts must consider “all services rendered to the fund or its shareholders and all

compensation and payments received, in order to reach a decision as to whether the adviser has




31
  Zehrer v. Harbor Capital Advisors, Inc., 2018 WL 1293230, at *10 (N.D. Ill. Mar. 13, 2018) (finding
that “the combined [investment advisory] services should be considered against the entire advisory fee”);
Kasilag, 2017 WL 773880, at *19 (“[T]he Court will consider all services provided under the IMAs for
that fee, whether Defendants performed them or hired others to fulfill their obligations.”).
32
     In re BlackRock Mut. Funds Advisory Fee Litig., 327 F. Supp. 3d 690 (D.N.J. 2018).

                                                     16
            Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 21 of 26



properly acted as a fiduciary in relation to such compensation.”33 In the most analogous case,

Gartenberg itself, the adviser had an advisory agreement with the fund and the adviser’s affiliate

had a shareholder servicing agreement with the fund. The Gartenberg court held that it should

consider not only the adviser’s services provided under the advisory agreement, but also the

affiliate’s services provided under the shareholder services agreement. As the court recognized:

                    Nothing in Section 36(b) obligates this Court, in assessing the fairness of
                    the investment advisory compensation, to restrict its vision only to those
                    services performed directly by [the adviser]. Indeed, the statute
                    recognizes that in order to properly assess the fairness of advisory
                    compensation, the courts cannot be strictly bound by corporate structure
                    and ignore closely related entities whose functions intimately impinge on
                    one another.34

           As such, the Gartenberg court held that it was appropriate to consider the totality of

services provided by the adviser and its affiliates under both agreements, concluding that it is

“entirely proper for the fiduciary to consider the totality of the values placed at the disposal of

the shareholders in appraising the fairness of the compensation, or else form would be

substituted for substance.”35 As the court further recognized, such an approach arises out of the

“equitable nature” of the court’s task under Section 36(b): “That the courts are not required

blindly to adhere to corporate organization when there is no reason to do so also follows from the

equitable nature of their task under Section 36(b). Equity has traditionally refused to be hemmed

in by rigid boundaries; on the contrary, equitable powers are inherently flexible.”36

           The Gartenberg court’s concerns about elevating form over substance are directly

pertinent to Plaintiffs’ arguments here. Imagine if the FASA fee was 10 basis points instead of


33
     S. Rep. No. 91-184, at 13 (1969), reprinted in 1970 U.S.C.C.A.N. 4897, 4910 (1970) (emphasis added).
34
     Gartenberg, 528 F. Supp. at 1049.
35
     Id. at 1052.
36
     Id. at 1049.

                                                       17
        Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 22 of 26



1, and the IMA fee was 76 basis points instead of 85. That structure should not change the

calculus under Section 36(b), as it does not affect the substance, i.e., it would not have affected

the Fund or the total compensation paid to CAL one whit. Indeed, under these facts Plaintiffs

almost certainly would have been screaming that the two contracts and two fees had to be

bundled together when assessing their Section 36(b) claim.

       Here, nothing did or should have prevented the Independent Trustees from considering

the total services provided by CAL, and the total fees paid by the Fund, when assessing the

Fund’s relationship with CAL in a holistic fashion. The evidence at trial will fully reinforce this

conclusion, as it will show that (i) under the IMA, CAL is ultimately responsible for providing

all services need to run the Fund, (ii) the two contracts have overlapping reach, (iii) CAL’s

business was logically run by function, not contract, and (iv) Plaintiffs have no evidence that

considering the contracts separately would have made any difference to the approval of Fund’s

fee or any other issue of significance to this case. Indeed, the trial evidence will confirm that

prior to, during the existence of, and now following the recent termination of the FASA, CAL’s

duty as adviser to ensure that the Fund receives all of the services necessary for its operation has

not changed one iota.

III.   SUMMARY OF TRIAL WITNESSES

       A.      CAL’s Trial Witnesses

       CAL anticipates that it will present live testimony from six fact witnesses and five expert

witnesses.

       CAL’s fact witnesses are expected to be:

       (i) Scott Becker, a Senior Portfolio Specialist, who has been employed by CAL for over

15 years and is extremely knowledgeable about the Fund’s performance;



                                                 18
        Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 23 of 26



       (ii) Robert Behan, CAL’s current President, who has more than 30 years of experience

dealing with mutual fund and institutional account investors and their advisers;

       (iii) Christian Helmetag, CAL’s Controller and a registered CPA with an extensive

accounting background, who applied CAL’s profit methodology throughout the relevant period;

       (iv) Curtis Holloway, CAL’s Head of Fund Administration, who has more than 20 years

of experience in the area of mutual fund administration and whose operations at CAL focus

exclusively on services solely provided to mutual fund investors, not institutional clients;

       (v) J. Christopher Jackson, CAL’s General Counsel, who also has over 30 years of asset

management industry experience and particular knowledge of the relevant legal, regulatory, and

contractual issues raised by CAL’s business; and

       (vi) John Neal, who has served as an Independent Trustee of the Calamos Funds since

2001 and who has extensive asset management industry experience, including as President of the

Kemper Funds Group, where he managed both the mutual fund and the institutional account

businesses.37

       CAL’s expert witnesses are expected to be:

       (i) Kevin Cronin, an asset management industry professional with more than 25 years of

experience, including in implementing transformative changes to a firm’s investment team

structure and process, who will testify that CAL’s decision to improve the quality of the services

it provided to the Fund through a costly, multi-year reorganization of its investment approach

and management team was a reasonable way to benefit the Fund.


37
  In addition to CAL’s live witnesses, CAL will present testimony from five additional witnesses via
deposition designations: (i) Stephen Timbers, the Lead Independent Trustee of the Board; (ii) Nimish
Bhatt, who served as CAL’s Chief Financial Officer through June 2016, (iii) Mark Mickey, the Funds’
Chief Compliance Officer, (iv) David Kalis, who was a portfolio manager for the Fund from
approximately December 2014 through February 2017, and (v) Derek Olson, who is Chief of Operations
and oversees the middle office function at CAL.

                                                 19
        Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 24 of 26



       (ii) David Richardson, another asset management industry professional with more than 30

years of industry experience, who will testify that across the asset management industry the

range of services provided by mutual fund advisers is greater in scope, effort, and risk than

services provided to institutional or subadvisory accounts, and that CAL’s fee differential

between the Fund and its institutional/subadvisory accounts is entirely consistent with other

advisers.

       (iii) R. Glenn Hubbard, the Dean of the Graduate School of Business at Columbia

University and a Professor of Economics, who will testify that the Fund’s management fee and

total expense ratio are within the range of the Fund’s peers, and that Plaintiffs’ contention that

the Fund’s management fee is limited by the fees CAL charged to institutional/subadvisory

clients does not make any economic sense.

       (iv) John Lacey, a Professor of Accountancy at California State University Long Beach

who also has taught accounting to federal judges for more than 20 years, who will testify that

CAL’s method for calculating its profitability for managing the Fund is consistent with the

principles underlying GAAP and managerial accounting, is systematic, rational, and decision-

useful, and therefore is reasonable and adequate for the Independent Trustees’ annual review of

the IMA.

       (v) Arthur Laby, a Professor of Law at Rutgers Law School and who previously worked

for the SEC, who will testify that the Board’s quality, independence, and structures are strong,

and that their 15(c) review process is robust in all material respects.

       B.      Plaintiffs And Their Trial Witnesses

       Plaintiffs themselves apparently are not going to be called to testify at trial. This tactical

decision no doubt reflects that they have been content to keep all of their shares in the Fund for



                                                 20
         Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 25 of 26



13 years, without any personal complaint or concern about the level of CAL’s management fee.38

CAL anticipates that Plaintiffs will call many if not all of CAL’s witnesses adversely during their

case, but beyond that will rest their claim entirely on Dr. Steven Pomerantz, a mathematician,

and Mercer Bullard, a law professor. During the trial or thereafter, all of the opinions proffered

by these witnesses should be excluded, or at a minimum disregarded as having no persuasive

weight, for the reasons set forth in CAL’s previously-filed Daubert motions as well as those that

will be evident following the trial cross-examination of these witnesses.




38
  Plaintiff Saul Chill, who was the sole Plaintiff to testify in this case, testified that as of the time of his
deposition (October 26, 2016), Mr. Chill had never sold, or even thought about selling, any of the Fund
shares that he has held since 2005. Moreover, at no point prior to his deposition—including as of
February 2015, when he filed his Complaint—did Mr. Chill (i) do anything to investigate any of the fees
charged by CAL, (ii) know what a management fee was, or (iii) know what fee(s) his lawsuit challenges
as excessive. In fact, he never thought CAL’s fee was excessive until his counsel suggested the idea.

                                                       21
Case 1:15-cv-01014-ER Document 183 Filed 11/05/18 Page 26 of 26
